Citation Nr: 1622723	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 30, 1970, to April 20, 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that proceeding is associated with the record. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for a back disorder.  The Veteran's service treatment records reflect that he was diagnosed with spondylosis and was discharged from active service by reason of an erroneous enlistment.  However, the Veteran's March 1970 enlistment examination did not note any back abnormalities.  As such, the Veteran is presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2015).  In order to rebut this presumption, it must be shown with clear and unmistakable evidence that the disorder preexisted service and was not aggravated by service.  Id.  

The Veteran's post-service private medical records reflect that he was diagnosed with spondylosis of the lower lumbar spine at L5-S1.  See November 2004 and March 2007 private x-ray reports.  Additionally, the Veteran underwent an L5-S1 posterior lumbar interbody fusion in September 2007.  Subsequent VA medical records reflect that the Veteran has since received treatment for complaints of back pain.  See, e.g., February 2011VA primary care note; May 2011 emergency care note.  

The Board acknowledges that the Veteran submitted private medical opinions from Dr. K.P. and Dr. D.F. (initials used to protect privacy).  However, the private medical opinions were based entirely on the Veteran's reported history and do not adequately address the evidence of record suggesting that the Veteran's back disorder preexisted his military service.  Additionally, the Board notes that the opinion provided by Dr. D.F. is too speculative to support a grant of service connection. See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).

For these reasons, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any current back disorder.  

Furthermore, the Veteran's service treatment records reflect that he was hospitalized during service for a back disorder in April 1970 at the U.S. Naval Hospital in Beaufort, South Carolina.  The Veteran also testified that he received treatment at a base hospital while stationed in Parris Island, South Carolina.  See Board hearing transcript at 6.  However, the Board notes that records from these facilities pertaining to treatment for a back disorder are not associated with the claims file.  Therefore, the AOJ should attempt to obtain any inpatient or clinical records that may be available.    

Finally, the Board notes that the most recent VA medical records currently associated with the claims file are dated in May 2011.  Therefore, the AOJ should obtain any outstanding VA medical records. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records, to include any records from the Richmond VAMC dated from May 2011 to the present.  

2.  The AOJ should contact the appropriate facilities to obtain any additional service treatment records, to include any inpatient or clinical records from the Parris Island Base Hospital and U.S. Naval Hospital in Beaufort, South Carolina, dated in March or April 1970 that pertain to treatment for a back disorder.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current back disorders. 

For each diagnosis identified, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service from March 30, 1970, to April 20, 1970.  

If so, the examiner should state whether there was an increase in the severity of the preexisting back disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

In rendering his or her opinion, the examiner should consider the following: 1) service treatment records documenting the Veteran's reports of back problems prior to service; 2) the April 1970 Medical Evaluation Board findings showing that the Veteran was diagnosed with spondylolysis, L5-S1 and determined to be not physically qualified for duty; 3) the Veteran's testimony from the April 2016 Board hearing; 4) the Veteran's lay statements that he injured his back falling from a tree (see, e.g., March 2007 private medical record; September 2009 private discharge summary); 5) the Veteran's lay statements that he sustained a back injury falling from a bobcat (see September 2009 hospital discharge summary); 6) the January 2011 private medical statement from Dr. K.P.; and 7) the December 2010 private medical statement from Dr. D.F. 

(The term "clear and unmistakable" means that the evidence is undebatable.) 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




